—Judgment, Supreme Court, Bronx County (Lawrence H. Bernstein, J.), rendered May 12, 2003, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of seven years, unanimously affirmed.
The ineffective assistance of counsel claims raised in defendant’s pro se supplemental brief are not reviewable on direct appeal since they involve matters outside the record. To the extent the record permits review, it establishes that defendant received effective assistance at all stages of the proceedings (see People v Wiggins, 89 NY2d 872 [1996]; People v Ford, 86 NY2d 397, 404 [1995]; see also Strickland v Washington, 466 US 668 [1984]). We note that at the time of his guilty plea, defendant expressly waived the issue he had previously raised concerning his right to testify before the grand jury.
We perceive no basis for reducing the sentence. Concur— Saxe, J.P., Marlow, Sullivan, Williams and Gonzalez, JJ.